DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.
In view of the Amendments to the Claims filed July 9, 2021, the rejections of claims 24-32 and 34-42 under 35 U.S.C. 112(a) previously presented in the Office Action sent March 9, 2021 have been withdrawn.
In view of the Amendments to the Claims filed July 9, 2021, the rejections of claims 24-32 and 34-42 under 35 U.S.C. 103 previously presented in the Office Action sent March 9, 2021 have been modified only in response to the Amendments to the Claims.
Claims 24-32 and 34-46 are currently pending while claims 43-46 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-32, 34-37, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajisa et al. (U.S. Pub. No. 2015/0144194 A1) in view of Benton et al. (U.S. Patent No. 5,961,738), Gerard et al. (U.S. Pub. No. 2012/0260975 A1), Yoo et al. (U.S. Pub. No. 2016/0155987 A1), Bizet et al. (U.S. Pub. No. 2011/0000707 A1), and Stollwerck et al. (U.S. Pub. No. 2003/0075210 A1).
With regard to claims 24-32, 34, and 35, Kajisa et al. discloses a photovoltaic module comprising:
a first layer forming a front face of the photovoltaic module (12, Fig. 1), 
the first layer configured to receive a luminous flux and being transparent (as depicted in Fig. 1, the cited first layer 12 is configured to receive a luminous flux as it is the top most surface of the module; see [0050]
a plurality of photovoltaic cells arranged side-by-side and connected together electrically (16 depicted in Fig. 1 as arranged side-by-side and connected together electrically);
an encapsulating assembly encapsulating the plurality of photovoltaic cells (14 and 15 depicted in Fig. 1 as encapsulating the cited plurality of photovoltaic cells 16); wherein
the encapsulating assembly includes two core layers on the encapsulation material located in an immediate vicinity of the plurality of photovoltaic cells, respectively on either side of the plurality of photovoltaic cells (such as core layers 14 and 15 depicted in Fig. 1 as located in an immediate vicinity of the plurality of photovoltaic cells, respectively on either side of the plurality of photovoltaic cells); 
a second layer forming a rear face of the photovoltaic module (17, Fig. 1),
the encapsulating assembly and the plurality of cells being located between the first and second layers (as depicted in Fig. 1, the cited encapsulating assembly 14/15 and the cited plurality of cells 6 being located between the cited first and second layers 12 and 17); wherein
the rigidity of the encapsulating assembly is defined by a Young’s modulus of encapsulation material greater than or equal to 100 MPa at ambient temperature (see [0034] teaching “6 x 107 Pa or more and 1 x 109 Pa or less in a temperature range of 20 °C to 40 °C” which is cited to read on the claimed greater than or equal to 100 MPa at ambient temperature because it includes values 
a thickness of the encapsulating assembly of between 0.4 and 1 mm (see [0044] teaching “0.2 mm or more and 1.0 mm or less” which is cited to read on the claimed range of between 0.4 and 1 mm because it encompasses values within the range of “between 0.4 and 1 mm”).

Kajisa et al. does not disclose wherein the first layer comprises a plurality of plates. 
However, Benton et al. teaches a photovoltaic structure assembly (see Title and Abstract) and teaches a plurality of photovoltaic cells arranged side by side and electrically connected together (see Fig. 7 and Fig. 13; see line 1-10, column 5). 
Benton et al. teaches a single protective cover sheet 88 can be employed to cover all of the photovoltaic cells (see Fig. 7). 
Benton et al. also teaches individual cover sheets 183 and 184 for each individual photovoltaic cell 181 and 182, as they are referred to as “two segments 183, 184. This illustrates the fact that the cover glass need not be made from a single piece” (see line 67, column 6 to line 2, column 7 and Fig. 13), each plate being located opposite at least one photovoltaic cell, to form a discontinuous front face of the photovoltaic module (as depicted in Fig. 13 each plate 183 and 184 being located opposite photovoltaic cells 181 and 182 to form a discontinuous front face of the photovoltaic module denoted by the boundary of each plate 183 and 184; also see line 67, column 6 to line 2, column 7).

Kajisa et al. teaches a first layer which functions to encapsulate photovoltaic cells in a multi-layered structure (see Fig. 1) and exemplifies material for the first layer can include (meth)acrylic resins including methyl (methyl)acrylate (see [0051-0052]) but does not teach the specifically claimed composition of the first layer.
However, Gerard et al. discloses a photovoltaic structure assembly (see Title and Abstract). Gerard et al. teaches the encapsulation material may be multilayered (see [0059]). 
Gerard et al. discloses wherein the encapsulating material includes a composition having the following formula (A)nB (see [0017] teaching “B-(A)n”; see [0027-0029] teaching A as comprising “alkyl methacrylates, such as methyl” and teaching b1 described in [0025] as acrylic monomer which would have been an obvious choice because Gerard et al. teaches the appropriate selection; see [0027-0029] teaching A comprising methacrylic acid which would have been an obvious choice because Gerard et al. teaches the appropriate selection; see [0026] teaching B as comprising “butyl acrylate” which would have been an obvious choice because Gerard et al. teaches the appropriate selection; see [0026] teaching “polyacrylate or a polymethacrylate having a Tg below [0031] teaching the glass transition temperature of A as being “above 0°C” which is cited to read on the claimed “greater than 50°C” because it includes values within the claimed range of “greater than 50°C” since the disclosed “above 0°C” is interpreted to include a value such as 51°C). 
Gerard et al. teaches the encapsulating material has very good transparency properties that remain constant over time and over a wide temperature range (ranging from ambient temperature up to 80.degree. C.) and keeps good electrical insulation properties, water- and oxygen-barrier properties, elasticity properties and adhesive power properties (see [0016]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the encapsulating material of Gerard et al. for the material of the cited first layer of Kajisa et al. because the selection of a known material based on its suitability for its intended use, in the instant case a (methyl)acrylate type encapsulating material for a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a protective encapsulating material having very good transparency properties that remain constant over time and over a wide temperature range (ranging from ambient temperature up to 80.degree. C.) and keeps good electrical insulation properties, water- and oxygen-barrier properties, elasticity properties and adhesive power properties.
Kajisa et al., as modified above, does not teach one or more additional layers of encapsulation material.
[0002-0003). Yoo et al. teaches an encapsulation material may include multiple layers which may have different compositions (see [0094]). Yoo et al. teaches the multi-layer encapsulation material can include a layer in contact with the electronic device and additional outer layer(s) (see [0060]), which can include a polyolefin based resin (see [0061]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the encapsulation material of Kajisa et al. to include a multi-layered material, as suggested by Yoo et al., because the selection of a known material based on its suitability for its intended use, in the instant case an encapsulation material, supports a prima facie obviousness determination (see MPEP 2144.07).
Kajisa et al., as modified by Yoo et al. above, teaches an encapsulation material including a multi-layered structure wherein the layers in contact with the photovoltaic cells are cited to read on the claimed encapsulating assembly and core layers. Kajisa et al., as modified by Yoo et al. above, teaches the cited outer additional layer(s) contacting the cited encapsulating assembly as including polyolefin based materials, but does not teach the specifically claimed polyolefin material.
However, Bizet et al. discloses a photovoltaic module (see Title) and discloses an encapsulation material may also be multilayered (see Abstract) and can include a thermoplastic polyolefin with a polyamide graft base, grafted onto functional polyolefin backbone with ethylene units (see claim 1), which can have a Young’s modulus of 65 MPa (see [0180]), in combination with an outer adhesive material (see [0175]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the polyolefin material and adhesive material of Bizet et 
Bizet et al. teaches the cited outer adhesive can include thermoplastic polyurethanes (see [0175]) but is silent on the Young’s modulus of the thermoplastic polyurethane adhesive. 
However, Stollwerck et al. teaches a photovoltaic module (see Title) and teaches an adhesive layer including a thermoplastic polyurethane material with a modulus of 2 MPa (see [0023]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the thermoplastic polyurethane material of Stollwerck et al. for the thermoplastic polyurethane material of Kajisa et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a thermoplastic polyurethane material for an adhesive in a photovoltaic module, supports a prima facie obviousness determination (see MPEP 2144.07).
Kajisa et al., as modified above, teaches wherein the photovoltaic module further comprises one or more additional layers of encapsulation material, located between the first layer and the encapsulating assembly (such as the cited additional polyolefin based material and outer adhesive material, as modified by Yoo et al., Bizet et al., and Stollwerck et al. above, which would place the cited one or more additional layers between the cited first layer and the cited encapsulating assembly), rigidity of the one or 
With regard to claim 36, independent claim 24 is obvious over Kajisa et al. in view of Benton et al., Gerard et al., Yoo et al., Bizet et al., and Stollwerck et al. under 35 U.S.C 103 as discussed above. Kajisa et al. teaches wherein
the second layer forming the rear face of the photovoltaic module is comprises of at least one composite material (see [0016-0019]).
With regard to claim 37, independent claim 24 is obvious over Kajisa et al. in view of Benton et al., Gerard et al., Yoo et al., Bizet et al., and Stollwerck et al. under 35 U.S.C 103 as discussed above.
Kajisa et al. does not disclose wherein the rigidity of the second layer forming the rear face of the photovoltaic module is defined by a rigidity factor, corresponding to a Young’s modulus at ambient temperature of material of the second layer multiplied by a thickness of the second layer, the factor of rigidity having a value between 5 and 15 GPa.mm.
However, Kajisa et al. teaches the thickness of the second layer directly affects the weight and protective function of the layer (see [0100]). Gerard et al. recognizes rigidity directly affects the degree of flexibility (see [0043]).

With regard to claims 39 and 40, independent claim 24 is obvious over Kajisa et al. in view of Benton et al., Gerard et al., Yoo et al., Bizet et al., and Stollwerck et al. under 35 U.S.C 103 as discussed above. Kajisa et al., as modified above, teaches further comprising 
a shock-absorbing intermediate layer located between the first layer forming the front face of the photovoltaic module and the one or more additional layers of encapsulation material, the intermediate layer affixing the first layer on the one or more additional layers of encapsulation material (such as the adhesive layer 13 depicted in Fig. 1 of Kajisa et al. which, when modified as discussed in the rejection of claim 1 above, is located between the cited first layer forming the front face of the photovoltaic module and the cited one or more additional layers of encapsulation material, the cited intermediate layer 13 affixing the cited first layer on the cited one or more additional layers of encapsulation material).
With regard to claim 41, dependent claim 39 is obvious over Kajisa et al. in view of Benton et al., Gerard et al., Yoo et al., Bizet et al., and Stollwerck et al. under 35 U.S.C 103 as discussed above.
Kajisa et al., as modified above, does not disclose wherein the rigidity of the intermediate layer is defined by a Young’s modulus at ambient temperature of material 
However, Kajisa et al. teaches the thickness of encapsulation layers directly affects the weight and protective function of the layer (see [0100]). Gerard et al. recognizes rigidity directly affects the degree of flexibility (see [0043]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the rigidity and thickness of the cited intermediate layer in the assembly of Kajisa et al., as modified above, and arrive at the claimed range for rigidity and thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing weight, protective function, and flexibility of the module.
Claims 38 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajisa et al. (U.S. Pub. No. 2015/0144194 A1) in view of Benton et al. (U.S. Patent No. 5,961,738), Gerard et al. (U.S. Pub. No. 2012/0260975 A1), Yoo et al. (U.S. Pub. No. 2016/0155987 A1), Bizet et al. (U.S. Pub. No. 2011/0000707 A1), and Stollwerck et al. (U.S. Pub. No. 2003/0075210 A1), as applied to claims 24-32, 34-37, and 39-41 above, and in further view of Yoichi et al. (JP 2013-38228A).
With regard to claim 38, independent claim 24 is obvious over Kajisa et al. in view of Benton et al., Gerard et al., Yoo et al., Bizet et al., and Stollwerck et al. under 35 U.S.C 103 as discussed above.
Kajisa et al. does not teach wherein spacing between two neighboring photovoltaic cells is greater than or equal to 1 mm.
[0050-0051]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the spacing between neighboring photovoltaic cells in the assembly of Kajisa et al. and arrive at the claimed range for spacing through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the light receiving area of the photovoltaic module, the flexibility of the photovoltaic module, adaptation to the road surface, and in balance with the power generation area which affects the amount of power generation that occurs.
With regard to claim 42, independent claim 24 is obvious over Kajisa et al. in view of Benton et al., Gerard et al., Yoo et al., Bizet et al., and Stollwerck et al. under 35 U.S.C 103 as discussed above. 
Kajisa et al., as modified above, teaches an encapsulated photovoltaic module but does not disclose the photovoltaic module in a photovoltaic structure assembly.
However, Yoichi et al. discloses a photovoltaic structure assembly, comprising: a rigid support (1, Fig. 3 cited to read on the claimed “rigid support” because it comprises some degree of rigidity); an encapsulated photovoltaic module (2/3/5, Fig. 3); a fixing layer located between the rigid support and the photovoltaic module, the fixing layer adhering the photovoltaic module to the rigid support (such as layer 5 depicted in Fig. 3 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the encapsulated photovoltaic module of Kajisa et al., as modified above, with the photovoltaic structure assembly components of Yoichi et al. because the combination of elements known in the prior art via conventional techniques, in the instant case an encapsulated photovoltaic module and photovoltaic structure assembly components via a fixing layer, supports a prima facie obviousness determination (see MPEP 2143 A).

Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 2, 2021